Citation Nr: 1424032	
Decision Date: 05/28/14    Archive Date: 06/06/14

DOCKET NO.  09-18 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Nathanson, Associate Counsel 

INTRODUCTION

The Veteran had active service from August 1982 to August 2002.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Waco, Texas, which, in pertinent part, denied the above claim.

In June 2011, the Veteran testified at a personal hearing over which the undersigned Acting Veterans Law Judge presided while at the RO.  A transcript of that hearing has been associated with the claims file. 

The Board remanded the case to the RO for additional development of the record in December 2011.  As will be discussed, all indicated development has been completed and the matter is ready to be decided on the merits.  

A review of the Virtual VA and Veterans Benefits Management System paperless claims processing systems reveal documents that they are either duplicative of the evidence in the paper claims file or are not pertinent to the present appeal.


FINDINGS OF FACT

1.  Sleep apnea did not manifest in service and is not otherwise related to service.  

2.  Sleep apnea is not shown to have been caused or aggravated by the service-connected hypertension, coronary artery disease, right shoulder strain, lumbar muscle strain, or allergic rhinitis and sinusitis.  


CONCLUSION OF LAW

Sleep apnea was not incurred in or aggravated by service, and sleep apnea is not proximately due to or the result of a service-connected disease or injury, nor is it aggravated by a service-connected disease or injury.  38 U.S.C.A. §§ 1101, 1110, 1131, 5013, 5013A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.

The VCAA notice requirements apply to all five elements of a service connection claim. The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided pre-adjudication VCAA notice by a letter dated in May 2007.  The Veteran was notified of the evidence needed to substantiate the claim for service connection on a direct and secondary basis.  He was informed of the evidence that he must submit, what information and evidence would be obtained by VA, and the provisions for disability ratings and for the effective date of the claim. 

Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service treatment records, and lay statements have been associated with the record.  Additionally, the Veteran was afforded a VA examination in October 2007.  

In December 2011, the Board remanded this matter for an additional examination to determine the etiology of the claimed sleep apnea.  An examination was provided in January 2012 and an addendum opinion was provided in September 2012.  The examination report and addendum opinion, when taken together, reflect that the examiner recorded the Veteran's current complaints and provided an opinion based on the lay statements, medical evidence of record, and medical literature.  Based on this record, the Board concludes that the examination is adequate and substantially complies with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Finally, during the June 2011 hearing, the undersigned clarified the issues and potential evidentiary defects were identified.  These actions supplement the VCAA and comply with 38 C.F.R. § 3.103.  Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

Thus, with respect to the Veteran's claim, there is no additional development that needs to be undertaken or evidence that needs to be obtained and the claim is ready to be considered on the merits.

Legal Principles 

As an initial matter, the Board notes that the Veteran does not allege, and the evidence does not reflect, that the disability for which he claims entitlement to service connection is the result of participation in combat with the enemy.  Therefore, the combat provisions of 38 U.S.C.A. § 1154 (West 2002) are not applicable.

A Veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C.A. §§ 1110, 1131.

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

In addition, service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.310(a).  This includes any increase in disability (aggravation) that is proximately due to or the result of a service connected disease or injury.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either caused or aggravated by a service-connected disease or injury.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

Effective October 10, 2006, the section heading of 38 C.F.R. § 3.310 was retitled "Disabilities that are proximately due to, or aggravated by, service-connected disease or injury."  Paragraph (b) of 38 C.F.R. § 3.310 was redesignated as paragraph (c), and a new paragraph (b) was added, which states:

(b) Aggravation of nonservice-connected disabilities.  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice- connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 CFR part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.

Analysis

The Veteran contends that he currently has sleep apnea that he first experienced during his period of active service and also suggested that his symptoms are secondary to his service-connected hypertension, coronary artery disease, lumbar muscle strain, right shoulder strain, and allergic rhinitis and sinusitis.

The Veteran's service treatment records are silent as to any treatment for or reports of sleep apnea during service.  A treatment note from July 1993 referenced erratic sleep due to his schedule and the Veteran reported that he would sometimes drink to sleep.  The service treatment records also show that the Veteran used a respirator during service.  

The Veteran was first diagnosed with sleep apnea in November 2006 and was treated with a continuous positive airway pressure (CPAP) device.  

The Veteran underwent a VA examination in October 2007.  The examiner opined that the Veteran's sleep apnea was not at least as likely as not secondary to his service-connected allergic rhinitis and sinusitis.  The examiner explained that the Veteran gained 38 pounds after separation and noted that, during service, the Veteran did not report any symptoms of sleep apnea, to include hypersomnolence, snoring, daytime sleepiness, fever, or night sweats.  While the examiner remarked that the Veteran's service-connected allergic rhinitis and sinusitis could certainly contribute to the difficulty in using a CPAP device, the primary cause of the sleep apnea was his morbid obesity and post-service weight gain.  

A review of the Veteran's VA treatment records show that he had difficulty using the CPAP device due to his service-connected allergic rhinitis and sinusitis.  In an October 2010 sleep study, after he had nasal surgery, the Veteran indicated that he had not used the CPAP device because his symptoms resolved.  A February 2011 treatment record showed that the sleep apnea worsened and he continued to have difficulty using the CPAP device.  

In June 2011, the Veteran testified that his symptoms, to include snoring, headaches, and sleepiness started in 1983 to 1985 and stated that he started gaining weight while in service.  He also testified that a nurse told him that his sinusitis and back pains caused or aggravated his sleep apnea.  

The Veteran was afforded a VA examination in January 2012.  In conjunction with his examination, the Veteran provided the examiner a statement regarding his sleep apnea and potential toxins he may have been exposed to while painting aircrafts during service.  

After a thorough review of the claims file, the examiner opined that the Veteran's sleep apnea was less likely than not incurred in or caused by service.  The examiner explained that there were no reports of treatment for nor diagnoses of obstructive sleep apnea during service.  The examiner pointed out that the dental records also did not contain evidence of craniofacial, increased tongue size, nor enlargement of tonsils or adenoids.  The examiner addressed the Veteran's lay statements, but found that the Veteran only reported nonspecific symptoms such as feeling tired, listless, snoring, tossing and turning, jerking, and taking quick naps, but never gave any specific findings that could be attributed to the diagnosis of obstructive sleep apnea.  The examiner cited to medical literature to support his opinion that, "just because one snores, does not indicate that there is a diagnosis of obstructive sleep apnea."  In the military, the Veteran also weighed in the upper 190's and weighed 220 upon separation, and had intermittent allergic rhinitis and sinusitis, both of which could have caused chronic nasal congestion resulting in snoring.  The examiner further noted that the major concerning risk factor for his sleep apnea was his post-service weight gain.  

In regard to whether the sleep apnea was caused by a service-connected disability, the examiner opined that the sleep apnea was less likely than not proximately due to or the result of the service-connected hypertension, allergic rhinitis and sinusitis, coronary artery disease, lumbar muscle strain, or right shoulder strain.  The examiner explained that the above conditions were not listed as causes of obstructive sleep apnea in the medical literature.  The examiner noted that there was an increased prevalence of systemic hypertension and mild pulmonary hypertension seen in patients with obstructive sleep apnea and there was increasing evidence that severe, but probably not mild, obstructive sleep apnea was associated with cardiovascular morbidity related to coronary artery disease.  The examiner pointed out, however, that the Veteran had only mild obstructive sleep apnea.  

In regard to whether the obstructive sleep apnea was aggravated by a service-connected disability, the examiner opined that the allergic rhinitis and sinusitis aggravated his obstructive sleep apnea, but that the hypertension, coronary artery disease, lumbar muscle strain, and right shoulder strain had not been documented in the medical evidence available to have aggravated his obstructive sleep apnea.  

The examiner explained that the Veteran reported nasal obstruction when attempting to use the CPAP machine and that his ear, nose, and throat physician and his allergist treated the allergic rhinitis with medications in an attempt to improve the complaints of sinus pressure and nasal congestion that had worsened as a result of the CPAP machine.  The examiner also noted that the Veteran had difficulty with the CPAP machine until after he had nasal surgery.  

In light of the opinion, the RO requested an addendum opinion to clarify whether the Veteran's sleep apnea was aggravated beyond the natural progress of the disease by the service-connected allergic rhinitis and sinusitis.  In September 2012, the examiner provided such opinion and opined that there had not been any significant aggravation beyond the natural progression of the disease and the progression that was there was not due to his sinusitis and allergic rhinitis, but was due to his obesity and pain medication, Loratab.  

The examiner also noted that, despite continued complaints of sinusitis and allergic rhinitis, the Veteran was able to use the CPAP machine after his nasal surgery.  Ultimately, the examiner found that despite the Veteran's reports that his sinusitis and allergic rhinitis negatively impacted his sleep apnea and his ability to wear the CPAP mask, none of the findings in the treatment records documented that the Veteran's obstructive sleep apnea was aggravated beyond the natural progression of the disease, specifically due to his sinusitis and allergic rhinitis.   

After a careful review of the record, the Board finds that the evidence weighs against the Veteran's claim on both a direct and secondary basis.  

In regard to whether the Veteran's sleep apnea was related to or had its onset during service, the Board finds the October 2007 and January 2012 VA opinions to be more probative than the Veteran's lay and buddy statements.  

The January 2012 VA examiner addressed the Veteran's lay statements and acknowledged that he experienced snoring, tossing and turning, feeling tired, listless, jerking, and that he took quick naps.  The examiner explained that those symptoms alone did not establish a diagnosis of sleep apnea.  The examiner also explained alterative causes of snoring and listed symptoms that the Veteran did not have at separation, or within one year of separation, which would have been indicative of sleep apnea.  The examiner cited to medical literature to support his claim and opined that the Veteran's sleep apnea was most likely caused by his post-service weight gain.  Thus, as the examiner listed the reasons for his conclusions based on an accurate characterization of the evidence of record, including the Veteran's lay statements, medical history, medical literature, and clinical findings, the Board finds the examination report to be entitled to great probative weight.  See Nieves-Rodriguez, 22 Vet. App.295, 304 (2008).  

The Board has also considered the Veteran's lay statements and the buddy statements regarding potential in service symptoms, such as snoring, headaches, and tiredness that have continued thereafter, and the circumstances of the Veteran's service, to include his work schedule and exposure to paints and other materials.  The Board acknowledges that the Veteran is competent to provide evidence of that which he experiences, including his symptoms and their history.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, the question of whether his current obstructive sleep apnea is related to his in-service snoring and tiredness is a complex medical matter as to an internal medical process that is of the type that the courts have found to be beyond the competence of lay witnesses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007), ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  Accordingly, the medical records and VA examiner's opinions are afforded greater probative weight than the Veteran's lay statements.  

Similarly, the Board finds that the Veteran's sleep apnea was neither caused nor aggravated by the Veteran's service connected disabilities.  The January 2012 examiner explained that the medical literature did not include hypertension, allergic rhinitis and sinusitis, coronary artery disease, lumbar muscle strain, and right shoulder strain as potential causes of sleep apnea.  The examiner further provided instances where certain types of hypertension and coronary artery disease could be associated with sleep apnea, but explained that, because the Veteran had only mild obstructive sleep apnea and not severe obstructive sleep apnea, his sleep apnea was not associated with the coronary artery disease.  

In regard to aggravation, the Board points out that the January 2012 VA examiner opined that it was at least as likely as not that the allergic rhinitis and sinusitis aggravated the Veteran's sleep apnea.  However, when asked to clarify her opinion in September 2012, and determine whether the sleep apnea was aggravated beyond the natural progression of the disease, she opined that there had not been any significant aggravation beyond the natural progression and the documented progression was not due to his sinusitis and allergic rhinitis.  The examiner provided an explanation for her rationale and found that any progression was due to his weight gain and pain medication.  

The Board notes that the examiner referred to the Veteran's pain medication for his back, for which he is service-connected; however, the examiner clearly stated that there had not been any significant aggravation beyond the natural progression of the disease.  The Board therefore finds that any progression of the disease as a result of the pain medication did not worsen the sleep apnea beyond natural progression.  

For the reasons explained above the lay evidence, while accepted as credible, is less probative than the medical opinions addressing service connection on a direct and secondary basis.  As noted earlier, the Veteran is competent to report observable symptomology and its history, see Layno, 6 Vet. App. at 469, but the Board finds that the VA examination reports and addendum opinion to be of greater probative value than the Veteran's generalized lay statements as they are based on medical literature, the Veteran's lay statements, and a thorough review of the Veteran's medical history.  See Nieves-Rodriguez, 22 Vet. App.295, 304 (2008).  

In sum, the Board finds that service connection for sleep apnea must be denied because the weight of the evidence is against the claim.  

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  Here, however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

(The Order follows on the next page.)


ORDER

Service connection for sleep apnea, to include as secondary to service-connected disabilities is denied.  




____________________________________________
M. Mac
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


